     Case 1:20-mj-00116 Document 8 Filed 07/08/20 Page 1 of 1 PageID #: 19




                                          July 8, 2020

Larisha Hicks
Courtroom Deputy to the
Honorable Sherry R. Fallon
744 N. King Street
Wilmington, DE 19801

              Re:            United States v. Adrian Wood
                             1:20-mj-00116

Dear Ms. Hicks:

       This is to confirm our communication that I have discussed this matter with Mr. Wood
and am authorized to waive the Preliminary Hearing scheduled for July 9, 2020, on his behalf.
Attached please find a completed Waiver of a Preliminary Hearing.


                                            Sincerely,
                                            /s/ Janet Bateman
                                            JANET BATEMAN
                                            Assistant Federal Public Defender


JB/
Enclosure
